     Case 1:15-cr-00866-WHP Document 42 Filed 01/13/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


U N I T E D S TAT E S O F A M E R I C A , D E C L A R AT I O N
               v.
                                               Indictment No.
                                               15-cr-866(WHP)
ROGER THOMAS CLARK,

                       Defendant.

                                                 x

       I, ROGER THOMAS CLARK, declare under penalty of perjury, pursuant to

28 U.S.C. §1746, that the following is true and correct:


   1. The transcript the government has obtained of my extradition

          proceeding in Thailand is not a verbatim transcript of questions and

          answers.

   2. There was no contemporaneous recording made of the proceedings.

   3. Three judges were presiding. After the prosecutor asked me questions

         and my lawyer asked me to expand on some of the answers I had

         given, the judges talked among themselves for approximately ten

         minutes. They then came to a consensus on what they recalled had

         been said during the proceeding.

  4. Only then did one of the judges speak into the tape recorder. It was

         this "recording" that provides the basis for the transcript the

         government here claims is a verbatim recording of my testimony.
    Case 1:15-cr-00866-WHP Document 42 Filed 01/13/20 Page 2 of 2

        My testimony was compelled. If I failed to testify my case would be

        forfeited under Thai law, and my right to appeal would have been

        extinguished.

                                                       _   _   ^          .Roger
                                                       Clark

Dated: January 13, 2020
          Brooklyn, New York
